ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/17/2021 has been entered. Claims 1, 3-4, and 6-7 remain pending.  For the purpose of appeal, the newly entered claims are rejected as set forth below under 35 USC 103 and Obviousness Double Patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takita (US 2009/0269672 A1).
Regarding claims 1 and 3-4, Takita discloses a microporous polyethylene membrane used as a battery separator [00001].  Although Takita discloses the membrane is used a battery separator, the limitation “ for forming a resin layer provided on a separator surface of a secondary battery” is an intended use limitation and has no bearing on the structural limitations of claims 1-4.  Takita discloses the microporous polyethylene membrane is prepared from a heat-resistance polyethylene resin composition is a mixture of a polyethylene resin and a heat resistant resin [0026].  The heat resistant resin includes a hexafluoropropylene-vinylidene fluoride copolymer wherein the amount of the vinylidene fluoride content is preferably 90% or more by mass.  With increasing mass%, the molar % overlaps and similar properties would be expected.  Other comonomers include N-butoxymethyl acrylamide [0042]. which is a comonomer represented by formula (1) which contains a basic group that is capable of forming an intermolecular hydrogen bond according to the original specification [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add N-butoxymethyl acrylamide as a comonomer since such monomers may be used in the heat prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). See MPEP § 2144.06.    
Regarding claims 6-7, Takita discloses the arrangement of the microporous layer A and the microporous layer B may be A/B/A or a single layer [0134].  Microporous layer A includes the heat-resistant polyethylene resin composition which includes the fluororesin [0062].   Therefore, the fluororesin would be present on the surface layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/493782 (referred to hereinafter as US ‘782). 
Regarding claims 1 and 3-4, the copending claims recite a gel-like electrolyte comprising a similar resin composition.  
	However, the copending claims do not recite a fluorine atom-containing comonomer that is different from the comonomer is hexafluoropolymer.  The original specification of US ‘782 discloses the fluorine atom-containing comonomer that is different from the comonomer includes hexafluoropropylene [0023].  As shown in Example 1, hexafluoropropylene is used.  Those portions of the specification which provide support for the patent claims may also be examined In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.”  See MPEP § 804 (II) (B) (2) (a).          
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Takita does not disclose “a content of a structural unit derived from the comonomer represented by the formula (1) in the vinylidene fluoride copolymer being from 0.1 mol% to 1 mol%) (page 7) is not persuasive.  Since the amount of vinylidene fluoride is at least 90 mass% or more, the claimed amount of formula (1) is included.  Applicant has not shown the criticality of the claimed range.
B) Applicant’s argument that paragraph [0028] of Applicant’s specification discloses that the aforementioned content brings about an effect of enhancing electrolyte solution retention ability (page 7) is not persuasive.  In response to applicant's argument that the aforementioned content brings about an effect of enhancing electrolyte solution retention ability, the fact that Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C) Applicant’s argument that Takita discloses that the heat-resistant resin is preferably polypropylene or polybutylene terephthalate and there is no specific working example in which a fluorine resin is used as the heat-resistant resin (page 7) is not persuasive.  Takita specifically discloses that the vinylidene fluoride-hexafluoropropylene resin may be used as the heat resistant resin.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
D) Applicant’s argument that Takita does not disclose any terpolymer consisting of HFP, VDF and comonomers other than HFP and VDF (page 7) is not persuasive.  Takita discloses a PVDF can be a copolymer with other olefins.  The preferred vinylidene fluoride copolymer is a hexafluoropropylene-vinylidene fluoride copolymer.  Other monomers copolymerizable with vinylidene fluoride include N-butoxymethyl acrylamide [0042].  Therefore, one of ordinary skill in the art before the effective filing date of the invention would include terpolymers which are also copolymers.  Furthermore, the instant claims are not limited to a terpolymer consisting of HFP, VDF and comonomers other than HFP and VDF.  Other monomers could also be included.

E) Applicant’s argument that the invention disclosed in Takita could no yield the effect of the claimed invention (i.e. retention of an electrolyte solution) (page 8) is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retention of an electrolyte solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the transitional phrase for claim 1 is comprising and does not exclude the polyethylene-based resin.
F) It is acknowledged that Applicant requests that the provisional obviousness-type double patenting rejection be held in abeyance.  The double patenting rejection will be withdawn if and when the requirements are met.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767